UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-00066 American Balanced Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments [logo – American Funds®] American Balanced Fund® Investment portfolio March 31, 2010 unaudited Common stocks — 63.61% Shares Value INFORMATION TECHNOLOGY — 11.11% Microsoft Corp. $ Oracle Corp. Cisco Systems, Inc.1 International Business Machines Corp. Hewlett-Packard Co. Google Inc., Class A1 Corning Inc. QUALCOMM Inc. Texas Instruments Inc. Maxim Integrated Products, Inc. Apple Inc.1 Automatic Data Processing, Inc. EMC Corp.1 Intel Corp. Yahoo! Inc.1 Tyco Electronics Ltd. Paychex, Inc. Applied Materials, Inc. FINANCIALS — 9.14% Wells Fargo & Co. Berkshire Hathaway Inc., Class A1 U.S. Bancorp JPMorgan Chase & Co. American Express Co. ACE Ltd. Allstate Corp. SunTrust Banks, Inc. Citigroup Inc.1 Bank of America Corp. Aon Corp. Chubb Corp. Lincoln National Corp. Comerica Inc. INDUSTRIALS — 8.03% Boeing Co. Lockheed Martin Corp. Deere & Co. Emerson Electric Co. United Technologies Corp. General Electric Co. Tyco International Ltd. Honeywell International Inc. Northrop Grumman Corp. Union Pacific Corp. Parker Hannifin Corp. United Parcel Service, Inc., Class B General Dynamics Corp. European Aeronautic Defence and Space Co. EADS NV Illinois Tool Works Inc. FedEx Corp. HEALTH CARE — 7.51% Merck & Co., Inc. Bristol-Myers Squibb Co. UnitedHealth Group Inc. Pfizer Inc Eli Lilly and Co. Medtronic, Inc. Abbott Laboratories Johnson & Johnson Cardinal Health, Inc. Aetna Inc. Stryker Corp. Amgen Inc.1 ENERGY — 6.53% Chevron Corp. Royal Dutch Shell PLC, Class B (ADR) Schlumberger Ltd. ConocoPhillips Exxon Mobil Corp. Baker Hughes Inc. Occidental Petroleum Corp. TOTAL SA (ADR) CONSUMER STAPLES — 6.38% Philip Morris International Inc. Coca-Cola Co. Wal-Mart Stores, Inc. Procter & Gamble Co. Kraft Foods Inc., Class A Estée Lauder Companies Inc., Class A H.J. Heinz Co. Costco Wholesale Corp. Unilever NV (New York registered) Avon Products, Inc. PepsiCo, Inc. Hershey Co. MATERIALS — 4.74% Potash Corp. of Saskatchewan Inc. Monsanto Co. E.I. du Pont de Nemours and Co. BHP Billiton Ltd. Dow Chemical Co. Weyerhaeuser Co. Alcoa Inc. Praxair, Inc. CONSUMER DISCRETIONARY — 4.39% Home Depot, Inc. Time Warner Inc. McGraw-Hill Companies, Inc. McDonald’s Corp. Walt Disney Co. Comcast Corp., Class A Best Buy Co., Inc. Macy’s, Inc. News Corp., Class A TELECOMMUNICATION SERVICES — 2.20% AT&T Inc. Verizon Communications Inc. UTILITIES — 2.06% PG&E Corp. Exelon Corp. Southern Co. GDF SUEZ Edison International FirstEnergy Corp. MISCELLANEOUS — 1.52% Other common stocks in initial period of acquisition Total common stocks (cost: $25,997,594,000) Preferred stocks — 0.20% FINANCIALS — 0.20% BNP Paribas 7.195%2,3 AXA SA, Series B, 6.379%2,3 QBE Capital Funding II LP 6.797%2,3 XL Capital Ltd., Series E, 6.50%3 Barclays Bank PLC 7.434%2,3 Total preferred stocks (cost: $101,703,000) Principal amount Value Bonds & notes — 31.23% ) ) BONDS & NOTES OF U.S. GOVERNMENT & GOVERNMENT AGENCIES — 14.83% U.S. Treasury 4.625% 2011 $ $ U.S. Treasury 4.25% 2012 U.S. Treasury 1.875% 20134 U.S. Treasury 2.75% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 3.50% 2013 U.S. Treasury 3.625% 2013 U.S. Treasury 4.25% 2013 U.S. Treasury 1.75% 2014 U.S. Treasury 1.875% 2014 U.S. Treasury 1.875% 20154 U.S. Treasury 4.125% 2015 U.S. Treasury 2.625% 2016 U.S. Treasury 5.125% 2016 U.S. Treasury 4.75% 2017 U.S. Treasury 8.875% 2017 U.S. Treasury 1.625% 20184 U.S. Treasury 3.50% 2018 U.S. Treasury 2.125% 20194 U.S. Treasury 3.625% 2019 U.S. Treasury 7.875% 2021 U.S. Treasury 6.25% 2023 U.S. Treasury 2.375% 20254 U.S. Treasury 6.875% 2025 U.S. Treasury 5.50% 2028 U.S. Treasury 5.25% 2029 U.S. Treasury 4.50% 2036 U.S. Treasury 4.375% 2038 U.S. Treasury 3.50% 2039 Federal Agricultural Mortgage Corp. 4.875% 20112 Federal Agricultural Mortgage Corp. 5.50% 20112 CoBank ACB 7.875% 20182 CoBank ACB 0.857% 20222,3 United States Government Agency-Guaranteed (FDIC insured), Regions Bank 3.25% 2011 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp., Series L, 3.125% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.875% 2011 Federal Home Loan Bank, Series 467, 5.25% 2014 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.20% 2012 Fannie Mae 6.25% 2029 United States Government Agency-Guaranteed (FDIC insured), Sovereign Bancorp, Inc. 2.75% 2012 United States Government Agency-Guaranteed (FDIC insured), PNC Funding Corp. 2.30% 2012 MORTGAGE-BACKED OBLIGATIONS5 — 7.96% Fannie Mae, Series 2000-T5, Class B, 7.30% 2010 Fannie Mae, Series 2001-T11, Class B, 5.503% 2011 Fannie Mae, Series 2003-T1, Class B, 4.491% 2012 Fannie Mae 4.89% 2012 Fannie Mae 4.00% 2015 Fannie Mae 5.00% 2018 Fannie Mae 5.00% 2018 Fannie Mae 11.00% 2018 Fannie Mae 5.50% 2019 Fannie Mae 5.50% 2020 Fannie Mae, Series 2003-48, Class TJ, 4.50% 2022 Fannie Mae 4.50% 2023 Fannie Mae 4.50% 2023 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.00% 2025 Fannie Mae, Series 2001-4, Class NA, 11.80% 20253 Fannie Mae 6.00% 2027 Fannie Mae, Series 2001-20, Class D, 11.044% 20313 68 78 Fannie Mae 5.50% 2033 Fannie Mae 5.50% 2033 Fannie Mae 5.50% 2033 Fannie Mae 5.50% 2035 Fannie Mae 5.50% 2035 Fannie Mae 6.50% 2035 Fannie Mae, Series 2006-43, Class JO, principal only, 0% 2036 Fannie Mae 5.50% 2036 Fannie Mae 5.50% 2036 Fannie Mae, Series 2006-49, Class PA, 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 5.599% 20373 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 4.50% 2038 Fannie Mae 4.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.50% 2038 Fannie Mae 4.50% 2039 Fannie Mae 4.50% 2039 Fannie Mae 4.50% 2039 Fannie Mae 4.50% 2039 Fannie Mae 4.50% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae, Series 2001-T10, Class A-1, 7.00% 2041 Fannie Mae, Series 2001-50, Class BA, 7.00% 2041 Fannie Mae, Series 2002-W3, Class A-5, 7.50% 2041 Fannie Mae, Series 2002-W1, Class 2A, 7.50% 2042 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.50% 2023 Freddie Mac 5.00% 2024 Freddie Mac 5.50% 2024 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2026 Freddie Mac 6.50% 2027 Freddie Mac 6.50% 2027 Freddie Mac 6.50% 2027 Freddie Mac 6.50% 2028 Freddie Mac, Series T-041, Class 3-A, 7.50% 2032 Freddie Mac, Series 3061, Class PN, 5.50% 2035 Freddie Mac, Series 3156, Class PO, principal only, 0% 2036 Freddie Mac, Series 3146, Class PO, principal only, 0% 2036 Freddie Mac, Series 3233, Class PA, 6.00% 2036 Freddie Mac 5.448% 20373 Freddie Mac, Series 3318, Class JT, 5.50% 2037 Freddie Mac, Series 3312, Class PA, 5.50% 2037 Freddie Mac, Series 3272, Class PA, 6.00% 2037 Freddie Mac 6.00% 2038 Freddie Mac 6.00% 2038 Freddie Mac 6.50% 2038 CS First Boston Mortgage Securities Corp., Series 2002-34, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2002-30, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2003-21, Class V-A-1, 6.50% 2033 CS First Boston Mortgage Securities Corp., Series 2003-29, Class V-A-1, 7.00% 2033 CS First Boston Mortgage Securities Corp., Series 2001-CKN5, Class A-4, 5.435% 2034 CS First Boston Mortgage Securities Corp., Series 2004-5, Class IV-A-1, 6.00% 2034 CS First Boston Mortgage Securities Corp., Series 2001-CP4, Class A-4, 6.18% 2035 CS First Boston Mortgage Securities Corp., Series 2005-5, Class IV-A-1, 6.25% 2035 CS First Boston Mortgage Securities Corp., Series 2001-CK1, Class A-3, 6.38% 2035 CS First Boston Mortgage Securities Corp., Series 2003-CK2, Class A-4, 4.801% 2036 CS First Boston Mortgage Securities Corp., Series 2001-CK6, Class A-3, 6.387% 2036 CS First Boston Mortgage Securities Corp., Series 2002-CKN2, Class A-3, 6.133% 2037 CS First Boston Mortgage Securities Corp., Series 2005-C6, Class A-3, 5.23% 20403 Government National Mortgage Assn. 10.00% 2021 Government National Mortgage Assn. 6.00% 2038 Government National Mortgage Assn. 6.50% 2038 Government National Mortgage Assn. 4.50% 2040 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2002-CIBC5, Class A-1, 4.372% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC12, Class A-2, 4.739% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC12, Class A-3B, 5.322% 20373 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2002-C1, Class A-3, 5.376% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2003-ML1, Class A-1, 3.972% 2039 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP4, Class A-SB, 4.824% 2042 GMAC Commercial Mortgage Securities, Inc., Series 2001-C1, Class A-2, 6.465% 2034 GMAC Commercial Mortgage Securities, Inc., Series 2002-C2, Class A-2, 5.389% 2038 American Tower Trust I, Series 2007-1A, Class A-FX, 5.42% 20372 American Tower Trust I, Series 2007-1A, Class B, 5.537% 20372 American Tower Trust I, Series 2007-1A, Class D, 5.957% 20372 Residential Accredit Loans, Inc., Series 2004-QS6, Class A-1, 5.00% 2019 Residential Accredit Loans, Inc., Series 2004-QS16, Class 1-A-1, 5.50% 2034 Residential Accredit Loans, Inc., Series 2005-QR1, Class A, 6.00% 2034 Bank of America 5.50% 20122 Salomon Brothers Commercial Mortgage Trust, Series 2001-C1, Class A-3, 6.428% 2035 Commercial Mortgage Trust, Series 2000-C1, Class E, 8.132% 2033 Commercial Mortgage Trust, Series 2003-LNB1, Class A-2, 4.084% 2038 Banc of America Commercial Mortgage Inc., Series 2002-PB2, Class A-4, 6.186% 2035 Banc of America Commercial Mortgage Inc., Series 2001-1, Class A-2, 6.503% 2036 Wells Fargo Mortgage-backed Securities Trust, Series 2006-1, Class A-3, 5.00% 2021 Wells Fargo Mortgage-backed Securities Trust, Series 2005-AR10, Class II-A-6, 2.996% 20353 Nationwide Building Society, Series 2007-2, 5.50% 20122 Wachovia Bank Commercial Mortgage Trust, Series 2005-C16, Class A-PB, 4.692% 2041 SBA CMBS Trust, Series 2006-1A, Class A, 5.314% 20362 Bear Stearns Asset-backed Securities I Trust, Series 2005-AC3, Class II-A-1, 5.25% 2020 GE Commercial Mortgage Corp., Series 2004-C1, Class A-2, 3.915% 2038 GE Commercial Mortgage Corp., Series 2005-C4, Class A-3A, 5.332% 20453 GS Mortgage Securities Corp. II, Series 2001-ROCK, Class D, 6.878% 20182 GS Mortgage Securities Corp. II, Series 2006-GG8, Class A-4, 5.56% 2039 Countrywide Alternative Loan Trust, Series 2005-6CB, Class 2-A-1, 5.00% 2020 Countrywide Alternative Loan Trust, Series 2004-5CB, Class 1-A-1, 6.00% 2034 Countrywide Alternative Loan Trust, Series 2004-36CB, Class 1-A-1, 6.00% 2035 Bear Stearns Commercial Mortgage Securities Inc., Series 2002-PBW1, Class A-1, 3.97% 2035 Bear Stearns Commercial Mortgage Securities Inc., Series 2001-TOP2, Class A-2, 6.48% 2035 Bear Stearns Commercial Mortgage Securities Inc., Series 2005-PW10, Class AM, 5.449% 20403 Citigroup-Deutsche Bank Commercial Mortgage Trust, Series 2006-CD3, Class A-5, 5.617% 2048 GE Capital Commercial Mortgage Corp., Series 2002-2, Class A-3, 5.349% 2036 GE Capital Commercial Mortgage Corp., Series 2002-3, Class A-1, 4.229% 2037 L.A. Arena Funding, LLC, Series 1, Class A, 7.656% 20262 Prudential Mortgage Capital Funding, LLC, Series ROCK 2001-C1, Class A-2, 6.605% 2034 Washington Mutual Mortgage, WMALT Series 2005-1, Class 5-A-1, 6.00% 2035 LB-UBS Commercial Mortgage Trust, Series 2002-C1, Class A-4, 6.462% 2031 American General Mortgage Loan Trust, Series 2010-1A, Class A-1, 5.15% 20402,3,6 GSR Mortgage Loan Trust, Series 2004-2F, Class XIIIA-1, 5.00% 2019 GSR Mortgage Loan Trust, Series 2004-15F, Class 5A-1, 5.50% 2020 First Union National Bank Commercial Mortgage Trust, Series 2002-C1, Class A-2, 6.141% 2034 Banc of America Alternative Loan Trust, Series 2005-2, Class 3-A-1, 5.00% 2020 Merrill Lynch Mortgage Trust, Series 2005-LC1, Class A-2, 5.202% 20443 CHL Mortgage Pass-Through Trust, Series 2003-56, Class 6-A-1, 3.472% 20333 Residential Funding Corp., Series 2003-RM2, Class A-II, 5.00% 2018 Structured Asset Securities Corp., Series 2004-3, Class 3-A-1, 5.50% 2019 Structured Products Asset Return Certificates Trust, Series 2001-CF1, Class A, 6.36% 20336 MASTR Alternative Loan Trust, Series 2005-3, Class 1-A-1, 5.50% 2035 Hilton Hotel Pool Trust, Series 2000-HLTA, Class A-1, 7.055% 20152 Morgan Stanley Dean Witter Capital I Trust, Series 2003-TOP9, Class A-1, 3.98% 2036 CORPORATE BONDS & NOTES — 7.47% FINANCIALS — 2.21% Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20142 Westfield Group 5.75% 20152 Westfield Group 5.70% 20162 Westfield Group 7.125% 20182 Lloyds TSB Bank PLC 4.375% 20152 HBOS PLC 6.75% 20182 Lloyds TSB Bank PLC 5.80% 20202 ProLogis 5.50% 2012 ProLogis 5.625% 2015 ProLogis 6.625% 2018 ProLogis 7.375% 2019 Liberty Mutual Group Inc. 6.50% 20352 Liberty Mutual Group Inc. 7.50% 20362 Liberty Mutual Group Inc. 7.697% 20972 Kimco Realty Corp. 6.00% 2012 Kimco Realty Corp., Series C, 4.82% 2014 Kimco Realty Corp., Series C, 5.783% 2016 Kimco Realty Corp. 5.70% 2017 Abbey National Treasury Services PLC 3.875% 20142 Santander Issuances, SA Unipersonal 5.805% 20162,3 Sovereign Bancorp, Inc. 8.75% 2018 Santander Issuances, SA Unipersonal 6.50% 20192,3 American Express Bank 5.50% 2013 American Express Co. 6.15% 2017 CNA Financial Corp. 5.85% 2014 CNA Financial Corp. 6.50% 2016 Simon Property Group, LP 6.75% 2014 Simon Property Group, LP 5.875% 2017 Simon Property Group, LP 6.125% 2018 Monumental Global Funding 5.50% 20132 Monumental Global Funding III 0.451% 20142,3 UBS AG 5.875% 2017 UniCredito Italiano SpA 5.584% 20172,3 UniCredito Italiano SpA 6.00% 20172 Hospitality Properties Trust 6.75% 2013 Hospitality Properties Trust 6.70% 2018 Prudential Financial, Inc., Series D, 5.50% 2016 Prudential Holdings, LLC, Series C, 8.695% 20232,5 Barclays Bank PLC 2.50% 2013 Barclays Bank PLC 5.125% 2020 ERP Operating LP 5.375% 2016 Wells Fargo & Co. 4.375% 2013 Wells Fargo & Co. 3.625% 2015 ACE INA Holdings Inc. 5.875% 2014 Morgan Stanley 6.00% 2014 American Honda Finance Corp. 5.125% 20102 JPMorgan Chase & Co. 4.891% 20153 Royal Bank of Scotland PLC 4.875% 2015 Boston Properties, Inc. 5.875% 2019 Catlin Insurance Ltd. 7.249% (undated)2,3 Nordea Bank 3.70% 20142 Principal Life Insurance Co. 5.30% 2013 New York Life Global Funding 5.25% 20122 Goldman Sachs Group, Inc. 6.15% 2018 Nationwide Financial Services, Inc. 6.75% 20673 Household Finance Corp. 6.375% 2012 Allstate Life Global Funding Trust, Series 2008-4, 5.375% 2013 Bank of America Corp. 5.75% 2017 Assurant, Inc. 5.625% 2014 Metropolitan Life Global Funding I, 5.125% 20132 Standard Chartered Bank 6.40% 20172 Lincoln National Corp. 5.65% 2012 Developers Diversified Realty Corp. 4.625% 2010 Fifth Third Capital Trust IV 6.50% 20673 Resona Bank, Ltd. 5.85% (undated)2,3 Nationwide Mutual Insurance Co. 5.81% 20242,3 UDR, Inc. 5.00% 2012 Federal Realty Investment Trust 4.50% 2011 TELECOMMUNICATION SERVICES — 1.00% SBC Communications Inc. 6.25% 2011 AT&T Wireless Services, Inc. 7.875% 2011 AT&T Wireless Services, Inc. 8.125% 2012 AT&T Inc. 4.95% 2013 SBC Communications Inc. 5.10% 2014 SBC Communications Inc. 5.625% 2016 BellSouth Capital Funding Corp. 7.875% 2030 AT&T Inc. 8.00% 20313 SBC Communications Inc. 6.45% 2034 Verizon Communications Inc. 3.75% 2011 Verizon Communications Inc. 5.55% 2014 Verizon Communications Inc. 5.50% 2017 Verizon Communications Inc. 5.50% 2018 Verizon Communications Inc. 6.35% 2019 Verizon Communications Inc. 6.25% 2037 Verizon Communications Inc. 6.90% 2038 Telecom Italia Capital SA 5.25% 2015 Deutsche Telekom International Finance BV 5.875% 2013 Deutsche Telekom International Finance BV 4.875% 2014 France Télécom 4.375% 2014 American Tower Corp. 4.625% 2015 INDUSTRIALS — 0.72% Continental Airlines, Inc., Series 1997-1, Class A, 7.461% 20165 Continental Airlines, Inc., Series 1998-1, Class A, 6.648% 20195 Continental Airlines, Inc., Series 1997-4, Class A, 6.90% 20195 Continental Airlines, Inc., Series 1999-1, Class A, 6.545% 20205 Continental Airlines, Inc., Series 2001-1, Class A-1, 6.703% 20225 Continental Airlines, Inc., Series 2007-1, Class B, 6.903% 20225 Burlington Northern Santa Fe Corp. 7.00% 2014 Burlington Northern Santa Fe Corp. 4.70% 2019 BNSF Funding Trust I 6.613% 20553 Union Pacific Corp. 5.75% 2017 Union Pacific Corp. 5.70% 2018 Caterpillar Financial Services Corp., Series F, 6.20% 2013 General Electric Co. 5.25% 2017 Koninklijke Philips Electronics NV 5.75% 2018 Norfolk Southern Corp. 5.75% 2016 Norfolk Southern Corp. 5.75% 2018 Volvo Treasury AB 5.95% 20152 BAE Systems 2001 Asset Trust, Series 2001, Class B, 7.156% 20112,5 BAE Systems 2001 Asset Trust, Series 2001, Class G, MBIA insured, 6.664% 20132,5 CSX Corp. 5.75% 2013 CSX Corp. 6.25% 2015 Atlas Copco AB 5.60% 20172 United Technologies Corp. 5.70% 2040 American Airlines, Inc., Series 2001-2, Class A-2, 7.858% 20135 Canadian National Railway Co. 4.95% 2014 UTILITIES — 0.69% National Rural Utilities Cooperative Finance Corp. 5.50% 2013 National Rural Utilities Cooperative Finance Corp. 10.375% 2018 MidAmerican Energy Holdings Co., Series D, 5.00% 2014 MidAmerican Energy Holdings Co. 5.75% 2018 MidAmerican Energy Holdings Co. 6.50% 2037 PG&E Corp. 5.75% 2014 Pacific Gas and Electric Co., First Mortgage Bonds, 6.05% 2034 E.ON International Finance BV 5.80% 20182 Alabama Power Co., Series FF, 5.20% 2016 Alabama Power Co. 6.00% 2039 Exelon Corp. 4.45% 2010 Southern California Edison Co., First and Refunding Mortgage Bonds, Series 2005-A, 5.00% 2016 San Diego Gas & Electric Co., Series CCC, 5.30% 2015 Virginia Electric and Power Co., Series 2003-B, 4.50% 2010 Virginia Electric and Power Co., Series B, 5.95% 2017 Electricité de France SA 6.95% 20392 Iberdrola Finance Ireland 3.80% 20142 Niagara Mohawk Power 3.553% 20142 Public Service Electric and Gas Co., Series E, 5.30% 2018 Appalachian Power Co., Series M, 5.55% 2011 Veolia Environnement 5.25% 2013 Kern River Funding Corp. 4.893% 20182,5 Tri-State Generation and Transmission Assn. Inc., Pass Through Trust, Series 2003-A, 6.04% 20182,5 CONSUMER DISCRETIONARY — 0.68% Time Warner Cable Inc. 6.75% 2018 Time Warner Cable Inc. 5.00% 2020 AOL Time Warner Inc. 6.875% 2012 Time Warner Inc. 5.875% 2016 AOL Time Warner Inc. 7.625% 2031 Comcast Corp. 5.30% 2014 Comcast Corp. 6.30% 2017 Comcast Corp. 6.95% 2037 Thomson Reuters Corp. 5.95% 2013 Thomson Reuters Corp. 6.50% 2018 Cox Communications, Inc. 7.75% 2010 Cox Communications, Inc. 5.45% 2014 Toll Brothers, Inc. 4.95% 2014 News America Inc. 5.30% 2014 News America Inc. 6.90% 2019 News America Inc. 6.15% 2037 Nordstrom, Inc. 6.75% 2014 Seminole Tribe of Florida 5.798% 20132,5 HEALTH CARE — 0.66% Cardinal Health, Inc. 4.00% 2015 Cardinal Health, Inc. 5.80% 2016 UnitedHealth Group Inc. 6.00% 2017 UnitedHealth Group Inc. 6.00% 2018 GlaxoSmithKline Capital Inc. 4.85% 2013 Novartis Capital Corp. 2.90% 2015 AstraZeneca PLC 5.90% 2017 Pfizer Inc. 4.45% 2012 Roche Holdings Inc. 4.50% 20122 Hospira, Inc. 5.55% 2012 Biogen Idec Inc. 6.00% 2013 Coventry Health Care, Inc. 6.30% 2014 Merck & Co., Inc. 5.00% 2019 Abbott Laboratories 5.125% 2019 ENERGY — 0.51% Kinder Morgan Energy Partners LP 6.00% 2017 BP Capital Markets PLC 3.625% 20142 BP Capital Markets PLC 3.875% 2015 Shell International Finance B.V. 1.30% 2011 Shell International Finance BV 1.875% 2013 Enbridge Energy Partners, LP, Series B, 6.50% 2018 Enbridge Energy Partners, LP, Series B, 7.50% 2038 Rockies Express Pipeline LLC 6.85% 20182 Sunoco, Inc. 4.875% 2014 TransCanada PipeLines Ltd. 6.35% 20673 StatoilHydro ASA 2.90% 2014 Canadian Natural Resources Ltd. 5.70% 2017 Enbridge Inc. 5.60% 2017 Husky Energy Inc. 6.80% 2037 Gaz Capital SA 6.51% 20222 Williams Companies, Inc. 8.75% 2032 Petroleum Export Ltd., Class A-2, XLCA insured, 4.633% 20102,5 CONSUMER STAPLES — 0.50% Anheuser-Busch InBev NV 3.625% 20152 Anheuser-Busch InBev NV 4.125% 2015 Anheuser-Busch InBev NV 7.75% 20192 Altria Group, Inc. 9.25% 2019 Altria Group, Inc. 9.95% 2038 PepsiCo, Inc. 3.10% 2015 PepsiCo, Inc. 7.90% 2018 Kraft Foods Inc. 2.625% 2013 Kraft Foods Inc. 6.75% 2014 CVS Caremark Corp. 6.036% 20285 CVS Caremark Corp. 6.943% 20305 British American Tobacco International Finance PLC 9.50% 20182 Kroger Co. 3.90% 2015 Wal-Mart Stores, Inc. 2.875% 2015 MATERIALS — 0.26% Rio Tinto Finance (USA) Ltd. 5.875% 2013 Rio Tinto Finance (USA) Ltd. 8.95% 2014 Dow Chemical Co. 7.60% 2014 Rohm and Haas Co. 6.00% 2017 International Paper Co. 7.40% 2014 International Paper Co. 7.30% 2039 Yara International ASA 7.875% 20192 INFORMATION TECHNOLOGY — 0.24% Hewlett-Packard Co. 4.50% 2013 Electronic Data Systems Corp., Series B, 6.00% 20133 KLA-Tencor Corp. 6.90% 2018 Oracle Corp. 3.75% 2014 Cisco Systems, Inc. 2.90% 2014 Total corporate bonds & notes ASSET-BACKED OBLIGATIONS5 — 0.71% AmeriCredit Automobile Receivables Trust, Series 2006-B-G, Class A-4, FGIC insured, 5.21% 2013 AmeriCredit Automobile Receivables Trust, Series 2007-C-M, Class A-4-A, MBIA insured, 5.55% 2014 AmeriCredit Automobile Receivables Trust, Series 2007-D-F, Class A-4-A, FSA insured, 5.56% 2014 World Omni Auto Receivables Trust, Series 2006-B, Class A-4, 5.12% 2012 Hertz Vehicle Financing LLC, Rental Car Asset-backed Notes, Series 2005-1, Class A-5, MBIA insured, 5.08% 20112 Hertz Vehicle Financing LLC, Rental Car Asset-backed Notes, Series 2009-2A, Class A-1, 4.26% 20142 Nissan Auto Lease Trust, Series 2008-A, Class A-3a, 5.14% 2011 USAA Auto Owner Trust, Series 2007-1, Class A-4, 5.55% 2013 Chase Issuance Trust, Series 2008-4, Class A, 4.65% 2015 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-3, 5.12% 2014 Ameriquest Mortgage Securities Inc., Series 2004-R4, Class M-1, 0.796% 20343 Prestige Auto Receivables Trust, Series 2007-1, Class A-3, FSA insured, 5.58% 20142 Chase Credit Card Owner Trust, Series 2003-4, Class B, 0.88% 20163 Citibank Credit Card Issuance Trust, Series 2008, Class A5, 4.85% 2015 UPFC Auto Receivables Trust, Series 2007-B, Class A-3, AMBAC insured, 6.15% 2014 RAMP Trust, Series 2003-RZ4, Class A-7, 4.79% 20333 RAMP Trust, Series 2003-RS11, Class A-I-7, 4.828% 2033 Residential Asset Securities Corp. Trust, Series 2001-KS3, Class A-I-6, 5.96% 2031 Residential Asset Securities Corp. Trust, Series 2003-KS6, Class A-2, 0.846% 20333 96 73 Residential Asset Securities Corp. Trust, Series 2003-KS8, Class A-I-6, 4.83% 2033 Drive Auto Receivables Trust, Series 2006-2, Class A-3, MBIA insured, 5.33% 20142 CPS Auto Receivables Trust, Series 2006-A, Class 1-A-4, FSA insured, 5.33% 20122 CPS Auto Receivables Trust, Series 2007-TFC, Class A-2, XLCA insured, 5.25% 20132 Morgan Stanley ABS Capital I Inc., Series 2004-NC3, Class M-1, 1.041% 20343 GE SeaCo Finance SRL, Series 2004-1, Class A, AMBAC insured, 0.53% 20192,3 Home Equity Asset Trust, Series 2004-2, Class M-1, 1.041% 20343 Long Beach Acceptance Auto Receivables Trust, Series 2004-C, Class A-4, FSA insured, 3.777% 2011 Long Beach Acceptance Auto Receivables Trust, Series 2005-B, Class A-4, FSA insured, 4.522% 2012 Cendant Timeshare Receivables Funding, LLC, Series 2005-1, Class A-1, FGIC insured, 4.67% 20172 CarMax Auto Owner Trust, Series 2007-2, Class A-3, 5.23% 2011 CWABS, Inc., Series 2004-BC1, Class M-1, 0.996% 20343 Impac CMB Grantor Trust, Series 2004-6, Class 1-A-1, 1.046% 20343 Impac CMB Grantor Trust, Series 2004-6, Class M-2, 1.146% 20343 West Penn Funding LLC, Transition Bonds, Series 2005-A, Class A-1, 4.46% 20102 BONDS & NOTES OF GOVERNMENTS & GOVERNMENT AGENCIES OUTSIDE THE U.S. — 0.18% Croatian Government 6.75% 20192 Province of Ontario 1.875% 2012 Polish Government 6.375% 2019 Australia and New Zealand Government Agency-Guaranteed, Australia and New Zealand Banking Group Ltd. 3.25% 20122 Hungarian Government 6.25% 2020 France Government Agency-Guaranteed, Société Finance 2.875% 20142 MUNICIPALS — 0.03% State of South Dakota, Educational Enhancement Funding Corp., Tobacco Settlement Asset-backed Bonds, Series 2002-A, Class A, 6.72% 2025 State of Louisiana, Tobacco Settlement Financing Corp., Tobacco Settlement Asset-backed Bonds, Series 2001-A, Class A, 6.36% 2025 MISCELLANEOUS — 0.05% Other bonds & notes in initial period of acquisition Total bonds & notes (cost: $15,026,724,000) Short-term securities — 4.85% Freddie Mac 0.125%–0.285% due 4/19–10/26/2010 U.S. Treasury Bills 0.14%–0.34% due 5/6–8/26/2010 Fannie Mae 0.085%–0.25% due 4/7–8/16/2010 Federal Home Loan Bank 0.09%–0.175% due 4/16–7/9/2010 Jupiter Securitization Co., LLC 0.16%–0.20% due 4/6–5/18/20102 Straight-A Funding LLC 0.17%–0.20% due 4/21–5/7/20102 General Electric Co. 0.05% due 4/1/2010 General Electric Capital Corp. 0.17%–0.20% due 4/26–5/10/2010 Merck & Co. Inc. 0.16% due 4/22/20102 Hewlett-Packard Co. 0.10% due 4/6/20102 Coca-Cola Co. 0.14%–0.20% due 5/11/20102 United Parcel Service Inc. 0.09% due 4/1/20102 Paccar Financial Corp. 0.17% due 5/13–5/17/2010 Harvard University 0.16% due 5/17/2010 Bank of America Corp. 0.18% due 4/12/2010 Campbell Soup Co. 0.11% due 4/12/20102 Walt Disney Co. 0.14% due 4/6/20102 Total short-term securities (cost: $2,379,347,000) Total investment securities (cost: $43,505,368,000) $ Other assets less liabilities Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2Purchased in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $1,723,393,000, which represented 3.51% of the net assets of the fund. 3Coupon rate may change periodically. 4Index-linked bond whose principal amount moves with a government retail price index. 5Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 6Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $13,626,000, which represented .03% of the net assets of the fund. Key to abbreviation ADR American Depositary Receipts Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following table presents the fund’s valuation levels as of March 31, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Information technology $ $
